Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 11/30/2021, which has been entered in the above identified application.

Claim Interpretation
Claim 1, 3-5 have been amended.  112(f) interpretation does not apply any longer to the amendment claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 7-9, and 13-15, 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Rao (US 10708216 B1, hereinafter Rao) in view of 
UPPALA et al. (US 20190089655 A1, hereinafter UPPALA).

As to independent claims 1, 8, and 14, Rao teaches an employee concierge system (ECS) (Col 3 line 4-6, An artificial agent chat intelligent assistant or bot may be enabled to function as a personal concierge service to the employee) comprising: 
a processor; and a memory storing instructions, which when executed by the processor (Col 2 line 5-9, The social networking services may be accessible on web, online, HTML 5, mobile devices, mobile applications, cloud based intelligent assistants.  These devices may each have various memory, processors, CPUs, GPUs, controllers, touch sensitive displays, network interface components), cause the ICS to:  
detect an unusual event associated with an employee, the unusual event being indicative of deviation in one of a routine and behavior of the employee (Col 6 line 60-62, For example, if there has not be a comment on a thread in a period above a threshold value, such as 1 hour, then this may be seen as a new topic; there has not be a comment on a thread is the detected unusual event for an employee in a conversation thread; and also, Col 5 line 16-27, when the conversation on a group text messaging thread becomes less active, the chat intelligent assistant or bot may suggest topics of conversation to individuals by posting a message in the thread that is only available to one party; the group text messaging thread becomes less active  is the unusual event): 
determine an issue for the employee when the deviation exceeds a predefined threshold (Col 6 line 60-62, For example, if there has not be a comment on a thread in a period above a threshold value, such as 1 hour, then this may be seen as a new topic; the threshold value is 1 hour; threshold value 1 hour is the predefined threshold, the issue is that a new topic is needed);
wherein the bot is to: 
analyze the data to determine the solution, the solution comprising one of a response to the query and a suggestion to mitigate the unusual event (Col 6 line 60-62, For example, if there has not be a comment on a thread in a period above a threshold value, such as 1 hour, then this may be seen as a new topic; suggesting a new topic is the solution); and
provide the solution to address the issue (Col 5 line 20-27, The chat bot messages may appear in the group chat message thread but include a sentence or other indicator which is only viewable by one party on the group chat thread so as to provide instructions to one member of the system).
Rao does not teach:
receive the issue and initiate a session corresponding to the issue;
parse the issue to determine a context of the issue;
select a bot from amongst multiple bots for the issue, wherein each of the multiple bots includes information relating to a solution to address the issue;
store data from each of the multiple bots and contexts for multiple sessions in a central database;
wherein the bot is to: 
collect data from at least one of the central database, and other bots from amongst the multiple bots, the data being associated with the issue.

receive the issue and initiate a session corresponding to the issue (paragraph [0078], the user may enter the illustrative input query: "Hotel XYZ Las Vegas Reservation.". The user interface presentation 506 includes a section that provides an output result 510 which identifies one or more candidate BOTs that the search engine 122 has identified as a result of its search; the candidate BOTs searching is the session initiated for the issue); 
parse the issue to determine a context of the issue (paragraph [0121], In a third part of the BOT logic 1202, a dialog management component 1208 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted input message into a BOT response; the input message is the parsed issue); 
select a bot from amongst multiple bots for the issue, wherein each of the multiple bots includes information relating to a solution to address the issue (paragraph [0105], Each BOT within a collection of BOTS 104 corresponds to a computer-implemented agent that provides a service to a user in response to input information provided by the user; paragraph [0083], the BOT selection logic 512 can use various techniques to increase the diversity of candidate BOTs in its output results. For example, by using a DNN, the BOT selection logic 512 can pick candidate BOTs that are not only close to the input query, but sufficiently different from each other; paragraph [0088], the recommendation engine 124 recommends one or more candidate BOTs, with respect to a context associated with a reference BOT); and
(paragraph [0038], Another data store, referred to as a metadata data store 116, stores metadata regarding the BOTs in the collection of BOTs 104. For example, the metadata can describe the intents that each BOT is designed to fulfill; the intent is the contexts), 
wherein the bot is to: 
collect data from at least one of the central database, and other bots from amongst the multiple bots, the data being associated with the issue (paragraph [0124], a BOT can rely on shared resources in the computing platform (which hosts the collection of BOTs 104) to perform one or more of the operations; paragraph [0034], the system 108 includes detection logic 110 that automatically detects when any first BOT, referred to herein as a "calling BOT," calls a second BOT, referred to as a "called BOT."; multiple bots works with each other).
Since Rao teaches a system of providing bot assistance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by UPPALA, as the prior arts are in the same application field of bot based user assistance, and UPPALA further teaches selecting a bot from multiple bots for a query. By incorporating UPPALA into Rao would improve the integrity of Rao’s system by allowing to generate the output result that identifies the recommended BOT (UPPALA, paragraph [0092]).


As to dependent claims 2, 9, and 15, the rejection of claim 1 is incorporated. 
(Col 3 line 4-6, an artificial agent chat intelligent assistant or bot may be enabled to function as a personal concierge service to the employee), wherein the processor is further to:
determine whether the context matches with a context of a previous session, from amongst the multiple sessions; and restore the previous session, upon the match between the context of the issue and the context of the previous session, for the collection of data (Col 3 line 9-14, For example, a user may request what activities they may do in a particular city or information of a particular client or employee.  In this instance, the intelligent agent may use historical data around what places other individuals in the city did using biographical, demographic, and behavioral data to customize the response; historical data around what places other individuals is the previous session data; being in the particular city is the context).

As to dependent claim 7, the rejection of claim 1 is incorporated. Rao teaches the ECS system as claimed in claim 1, wherein the processor is further with the session controller is to maintain the session as continuous and uninterrupted for the employee, for solving the issue of the employee (Col 6 line 60-67, For example, if there has not be a comment on a thread in a period above a threshold value, such as 1 hour, then this may be seen as a new topic.  The new topic when subsequently viewing may cause the NLP system to use this as a node and then analyze subsequent messages as to their 
overlap in terms of word categories with the main topic and subsequent messages).
	Rao does not teach:

determine the bot with the highest confidence level for solving the issue, when the processor sends the issue to each bot and receives the confidence level from each bot.
UPPALA teaches:
send the session to each of the multiple bots; receive a confidence level from each of the multiple bots, wherein the confidence level is calibrated for each bot and is indicative of a capability of processing the issue (paragraph [0079], the BOT selection logic 512 assigns a score to each candidate BOT in a collection of BOTs identified in the metadata data store 116.  The score measures an extent to which the candidate BOT matches the input query.  The BOT selection logic 512 generates the score based on a collection of features.  Each feature describes some aspect of the context in which the search is performed); and 
determine the bot with the highest confidence level for solving the issue, when the processor sends the issue to each bot and receives the confidence level from each bot (paragraph [0040], The user may view the output result and then invoke one of the candidate BOTs specified therein.  In other cases, some component within the computing environment 102 (such as a calling BOT) can automatically invoke one of the candidate BOTs that has been identified, e.g., by automatically invoking a top-ranking candidate BOT; the top-ranking bot has the highest confidence level).
the BOT selection logic can apply a machine-learned model to generate the score (UPPALA, paragraph [0080]).

As to dependent claims 13, and 19, the rejection of claim 8 is incorporated. UPPALA teaches the method as claimed in claim 8, wherein selecting the bot comprises:
sending the session to each of the multiple bots; receiving a confidence level from each of the multiple bots, wherein the confidence level is calibrated for each bot and is indicative of a capability of processing the issue (paragraph [0079], the BOT selection logic 512 assigns a score to each candidate BOT in a collection of BOTs identified in the metadata data store 116.  The score measures an extent to which the candidate BOT matches the input query.  The BOT selection logic 512 generates the score based on a collection of features.  Each feature describes some aspect of the context in which the search is performed); and 
determining the bot with the highest confidence level for solving the issue of the session (paragraph [0040], The user may view the output result and then invoke one of the candidate BOTs specified therein.  In other cases, some component within the computing environment 102 (such as a calling BOT) can automatically invoke one of the candidate BOTs that has been identified, e.g., by automatically invoking a top-ranking candidate BOT; the top-ranking bot has the highest confidence level).

Claim 20 is rejected under AIA  35 U.S.C §103 as being unpatentable over Rao (US 10708216 B1, hereinafter Rao) in view of UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) and in view of Khudia et al. (US 20180365027 A1, hereinafter Khudia).

As to dependent claim 20, the rejection of claim 14 is incorporated. Rao the non-transitory computer readable medium as claimed in claim 14, wherein the processor is further to: 
the content shared with the employee (Col 11 line 29-46, T these interventions 608 may include bringing into the conversation various other intelligent assistant such as news story intelligent assistant which publishes recent breaking news, a coupon agent which suggests events and coupons for the individuals), and
UPPALA teaches:
determine relationship between entities of the issue (paragraph [0116], the command, "find Jack Nicolson movies in the comedy genre" includes a slot value "Jack Nicolson" that identifies an actor having the name of "Jack Nicolson", and a slot value "comedy," corresponding to a requested genre of movies; the name of "Jack Nicolson," is the entity extracted); 
extract words and terms from the issue (paragraph [0116], the command, "find Jack Nicolson movies in the comedy genre" includes a slot value "Jack Nicolson" that identifies an actor having the name of "Jack Nicolson," and a slot value "comedy," corresponding to a requested genre of movies; "comedy" is the extracted word); 
apply a linguistic rule to the words and terms (paragraph [0116], The slot value determination component determines slot values in the input message. The slot values correspond to information items that an application needs to perform a requested task, upon interpretation of the input message).
Rao/UPPALA does not teach:
generate a question corresponding to the issue wherein the question is shared with the user to fetch additional details required to solve the issue.
Khudia teaches:
generate a question corresponding to the issue wherein the question is shared with the user to fetch additional details required to solve the issue (paragraph [0040], the support system 150 may pose one or more questions to the requester 102 to obtain additional details about the problem not determined during the obtaining of the issue-related information).
Since Rao/UPPALA teaches a system of providing bot assistance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to generate a question corresponding to the issue wherein the question is shared with the user to fetch additional details required to solve the issue, as taught by Khudia, as the prior arts are in the same application filed of employee data analysis, and Khudia further teaches employee routine deviation data. By incorporating Khudia into Rao/UPPALA would expand the utility of Rao/UPPALA’s obtain additional details about the problem (Khudia, paragraph [0040]).


Claims 3, 10, and 16 are rejected under AIA  35 U.S.C §103 as being unpatentable over Rao (US 10708216 B1, hereinafter Rao) in view of UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) in view of Chenoweth et al. (US 20110035674 A1, hereinafter Chenoweth) and in view of Brodersen et al. (US 20020029161 A1, hereinafter Brodersen).

As to dependent claims 3, 10, and 16, the rejection of claim 1 is incorporated. Rao/UPPALA does not teach wherein the processor is further to: 
createa profile for a new employee based on a resume and a social media account of the new employee; and 
identify a goal and an objective of the new employee; 
identify existing employees having goals and objectives similar to the goal and the objective of the new employee based on employee network analysis; 
rank the existing employees based on the similarity of goals and objectives of the existing employees with the new employee; and 
identify a ranked list of the existing employees for providing guidance and assistance to the new employee.
Chenoweth teaches: 
(paragraph [0024], FIG. 2 depicts an example of a profile page 200 according to one embodiment. Page 200 may be a profile generated within an organization and may be found on the organization's intranet or any other proprietary network), coupled to the processor, to: 
createa profile for a new employee based on a resume and a social media account of the new employee (paragraph [0024], In this case, a user, Pat Miller, has created a profile page; paragraph [0025], Different information may be provided in sections 202-1-202-6. This information may be input by the user or automatically provided); and 
identify a goal and an objective of the new employee (paragraph [0026], activities and interests section 202-1 is used to provide the profile information. Areas of interest 206 show interests of the user. The areas of interest may be input by a user and may include various items that a user is interested in, which may be either social and/or work related interests); 
identify existing employees having goals and objectives similar to the goal and the objective of the new employee based on employee network analysis (paragraph [0027], For the interest of kite-boarding in section 208, different people who share the user's interest in kite-boarding are shown. These are people who may have tagged content associated with kite-boarding); 
the existing employees based on the similarity of goals and objectives of the existing employees with the new employee (paragraph [0030], For example, in section 214, people in accounting who share the same interest are shown in a box 216. Also, people in finance are shown in a section 218. This allows a user to see which departments include different people who may share the same interests); and 
identify a list of the existing employees for providing guidance and assistance to the new employee (paragraph [0030], For example, in section 214, people in accounting who share the same interest are shown in a box 216. Also, people in finance are shown in a section 218. This allows a user to see which departments include different people who may share the same interests).
Since Rao/UPPALA teaches a system of providing bot assistance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Chenoweth, as the prior arts are in the same application filed of employee based recommendation, and Chenoweth further teaches employee profile based recommendation. By incorporating Chenoweth into Rao/UPPALA would expand the utility of Rao/UPPALA’s system by allowing to a user to see which departments include different people who may share the same interests (Chenoweth, paragraph [0030]).
Rao/UPPALA/Chenoweth does not teach a ranked list of employees.
Brodersen teaches a ranked list of employees (paragraph [0126], the assignment engine will either assign the highest scoring employee or display a ranked list of employees).
Since Rao/UPPALA/Chenoweth teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Brodersen, as the prior arts are in the same application filed of employee data find the best-suited employee to respond to a task (Brodersen, paragraph [0128]).

Claims 4, 11, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Rao (US 10708216 B1, hereinafter Rao) in view of UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) in view of Chenoweth et al. (US 20110035674 A1, hereinafter Chenoweth) and in view of Brodersen et al. (US 20020029161 A1, hereinafter Brodersen) and in view of Leeder et al. (US US 20100124911 A1, hereinafter Leeder).

As to dependent claims 4, 11, and 17, the rejection of claim 3 is incorporated. Chenoweth teaches the processor is further to:
identify feature of the new employee; identify existing employees having profiles similar to the new employee, as potential buddies, based on network analysis  (paragraph [0027], For the interest of kite-boarding in section 208, different people who share the user's interest in kite-boarding are shown. These are people who may have tagged content associated with kite-boarding); 
each of the potential buddy based on similarity of the profiles of the potential buddies with the new employee; and identify a buddy from the potential buddies (paragraph [0030], For example, in section 214, people in accounting who share the same interest are shown in a box 216. Also, people in finance are shown in a section 218. This allows a user to see which departments include different people who may share the same interests).
	Rao/UPPALA/Chenoweth does not teach:
to identify demographics of the user, and to identify users having profiles similar to the user as potential buddies; and 
rank each of the potential buddy.
Brodersen teaches to rank each of the potential buddy (paragraph [0126], the assignment engine will either assign the highest scoring employee or display a ranked list of employees; each ranked employer could be potential buddy).
Since Rao/UPPALA teaches a system of providing bot assistance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Brodersen, as the prior arts are in the same application filed of employee data interface display, and Brodersen further teaches a ranked list of employees. By incorporating Brodersen into Rao/UPPALA/Chenoweth would expand the utility of Rao/UPPALA/Chenoweth’s system by allowing to find the best-suited employee to respond to a task (Brodersen, paragraph [0128]).
Rao/UPPALA/Chenoweth/Brodersen does not teach:
to identify demographics of the user, and to identify users having demographics similar to the user as potential buddies.
Leeder teaches:
(paragraph [0028], This "circle of friends" can be used to identify a potential community of users with similar interests and demographics).
Since Rao/UPPALA/Chenoweth/Brodersen teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to identify demographics of the user, and to identify users having demographics similar to the user as potential buddies, as taught by Leeder, as the prior arts are in the same application filed of friends identification based on user profiles, and Brodersen further teaches a ranked list of employees. By incorporating Leeder into Rao/UPPALA/Chenoweth/Brodersen would expand the utility of Rao/UPPALA/Chenoweth/Brodersen’s system by allowing to identify a potential community of users (Leeder, paragraph [0028]).


Claims 5, 10, and 16 are rejected under AIA  35 U.S.C §103 as being unpatentable over Rao (US 10708216 B1, hereinafter Rao) in view of UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) and in view of Schwartz et al. (US 20070190504 A1, hereinafter Schwartz).

As to dependent claims 5, 10, and 16, the rejection of claim 1 is incorporated. Rao/UPPALA does not teach wherein the processor is further to

collect evaluation data on a development, a role and a responsibility for the new employee from the central database, and other employees; and 
determine gaps in development of the new employee; 
wherein the processor is to update the talent development plan for the new employee based on the gaps.
Schwartz teaches:
establish a talent development plan for the new employee based on a role, a responsibility and career information of the new employee (paragraph [0122], The alignment module 3302 compares the current skills of the user to the critical skills for the job position to determine if there is a mismatch. The development plan module 3304 assists the user in creating a development plan based on the gap between the critical skills and the employee skills); 
collect evaluation data on a development, a role and a responsibility for the new employee from the central database, and other employees (paragraph [0122], the job taxonomy database includes the critical skills associated with one or more job positions in the corporation); and 
determine gaps in development of the new employee; wherein the processor is to update the talent development plan for the new employee based on the gaps (paragraph [0122], The development plan module 3304 assists the user in creating a development plan based on the gap between the critical skills and the employee skills. Next, the employee action module 3306 is executed to assist the user in creating an action plan including specific actions to be taken by the user and/or the supervisor of the user in response to the development plan).
Since Rao/UPPALA teaches a system of providing bot assistance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Schwartz, as the prior arts are in the same application filed of employee data analysis, and Schwartz further teaches employee development plan data. By incorporating Schwartz into Rao/UPPALA would expand the utility of Rao/UPPALA’s system by allowing to assist the user in creating an action plan including specific actions to be taken by the user (Schwartz, paragraph [0122]).

Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over Rao (US 10708216 B1, hereinafter Rao) in view of UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) and in view of Spitz et al. (US 20050099288 A1, hereinafter Spitz).

As to dependent claims 6, 10, and 16, the rejection of claim 1 is incorporated. Rao teaches the ECS as claimed in claim 1, wherein the bot analyses the data based on an employee model (Col 12 line 49-52, A predictive model may be enabled to determine when to send emails comments or other items to potential sales products).
	Rao/UPPALA does not teach:
the employee model corresponds to data associated with routine and behavior of employees of an enterprise.

the employee model corresponds to data associated with routine and behavior of employees of an enterprise (paragraph [0061], Such rules would be useful in determining if an employee has substantially deviated from that employee's general routine or if that employee's general routine substantially deviates from the average routine of all employees).
Since Rao/UPPALA teaches a system of providing bot assistance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the employee model corresponds to data associated with routine and behavior of employees of an enterprise, as taught by Spitz, as the prior arts are in the same application filed of employee data analysis, and Spitz further teaches employee routine deviation data. By incorporating Spitz into Rao/UPPALA would expand the utility of Rao/UPPALA’s system by allowing to determining if an employee has substantially deviated from that employee's general routine (Spitz, paragraph [0061]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-9, 14-15, and 19-20.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143